Case 5:21-cv-01580-JGB-KK Document 1 Filed 09/16/21 Page 1 of 37 Page ID #:1




  1   LAW OFFICES OF DALE K. GALIPO
      Dale K. Galipo (SBN 144074)
  2   21800 Burbank Blvd., Suite 310
      Woodland Hills, CA 91367
  3   E-mail: dalekgalipo@yahoo.com
      Tel: (818) 347-3333
  4   Fax: (818) 347-4118
  5
      Attorney for Plaintiff
  6
  7                        UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
  8
  9   F.D., a minor, individually, by and     Case No. 5:21-cv-1580
 10   through his Guardian Ad Litem
      Francisco Diaz,                         COMPLAINT FOR DAMAGES
 11
                                                 1. 42 U.S.C. § 1983 (Unreasonable
 12                Plaintiff,                        Search and Seizure – Excessive
                                                     Force)
 13         vs.                                  2. 42 U.S.C. § 1983
                                                     (Unreasonable Search and
 14                                                  Seizure – Unreasonable
      CITY OF SAN BERNARDINO;                        Detention and Arrest)
 15   COUNTY OF SAN BERNARDINO;                  3. 42 U.S.C. § 1983 (Unreasonable
      and DOES 1-10, inclusive,                      Search and Seizure – Denial of
 16                                                  Medical Care)
 17                                              4. 42 U.S.C. § 1983 (Failure to
                   Defendants.                       Intervene)
 18                                              5. 42 U.S.C. § 1983 (Municipal
                                                     Liability – Unconstitutional
 19                                                  Custom, Practice, or Policy)
                                                 6. 42 U.S.C. § 1983 (Municipal
 20                                                  Liability – Failure to Train)
                                                 7. 42 U.S.C. § 1983 (Municipal
 21                                                  Liability – Ratification)
 22                                              8. False Arrest/Imprisonment
                                                 9. Battery
 23                                              10. Negligence
                                                 11. Violation of the Bane Act
 24
 25                                           DEMAND FOR JURY TRIAL
 26
 27
 28

                                    COMPLAINT FOR DAMAGES
Case 5:21-cv-01580-JGB-KK Document 1 Filed 09/16/21 Page 2 of 37 Page ID #:2




  1                          COMPLAINT FOR DAMAGES
  2         COMES NOW, Plaintiff F.D., a minor, by and through his guardian ad litem
  3   Francisco Diaz, for his Complaint against Defendants CITY OF SAN
  4   BERNARDINO; COUNTY OF SAN BERNARDINO; and DOES 1-10, inclusive
  5   and hereby alleges as follows:
  6
  7                                    INTRODUCTION
  8         1.    This civil rights and state tort action seeks compensatory and
  9   punitive damages from Defendants for violating various rights under the
 10   United States Constitution and state law in connection with the shooting of
 11   PLAINTIFF F.D. on August 18, 2020.
 12         2.    Defendants DOES 1-4 caused Plaintiff F.D.’s injuries when they
 13   fired shots that seriously injured Plaintiff F.D.
 14         3.    DOES 1-4, inclusive, (“DOE OFFICERS”) also caused various
 15   injuries herein by integrally participating or failing to intervene in the
 16   incident, and by engaging in other acts and/ or omissions around the time of
 17   the incident.
 18         4.    DOES 5-6, inclusive, (“DOE DEPUTIES”) also caused various
 19   injuries herein by integrally participating or failing to intervene in the
 20   incident, and by engaging in other acts and/ or omissions around the time of
 21   the incident.
 22         5.    Defendants CITY OF SAN BERNARDINO, COUNTY OF SAN
 23   BERNARDINO, and DOES 7-10, inclusive, also caused various injuries and
 24   are liable under state and federal law and under the principles set forth in
 25   Monell v. Department of Social Services, 436 U.S. 658 (1978).
 26         6.    This action is in the public interest as Plaintiff seeks by means of
 27   this civil rights action to hold accountable those responsible for the shooting
 28   and serious bodily injury inflicted by Defendants on Plaintiff, and CITY OF
                                              1
                                   COMPLAINT FOR DAMAGES
Case 5:21-cv-01580-JGB-KK Document 1 Filed 09/16/21 Page 3 of 37 Page ID #:3




  1   SAN BERNARDINO’s and COUNTY OF SAN BERNARDINO’s ratification,
  2   failure to train, and custom, practice and/or policy of inaction in the face of
  3   serious constitutional violations.
  4
  5                                    THE PARTIES
  6         7.      At all relevant times, Plaintiff F.D. was an individual residing in
  7   San Bernardino County, California.
  8         8.      Defendant DOES 1-4 (“DOE OFFICERS”), inclusive, are officers
  9   for the CITY. At all relevant times, these Defendants were acting under color
 10   of law within the course and scope of their duties as City of San Bernardino
 11   Police Department officers.
 12         9.      Defendant CITY OF SAN BERNARDINO (“CITY”) is and was a
 13   duly organized public entity, form unknown, existing under the laws of the
 14   State of California. Defendant CITY is a chartered political subdivision of the
 15   State of California that is within this judicial district with the capacity to be
 16   sued. Defendant CITY is responsible for the actions, omissions, policies,
 17   procedures, practices, and customs of its various agents and agencies,
 18   including the San Bernardino Police Department (“SBPD”). At all relevant
 19   times, Defendant CITY was responsible for assuring that actions, omissions,
 20   policies, procedures, practices, and customs of the SBPD and its employees
 21   and agents complied with the laws of the United States and the State of
 22   California.    At all relevant times, Defendant CITY was the employer of
 23   Defendants DOE OFFICERS, inclusive.
 24         10.     Defendant DOES 5-6 (“DOE DEPUTIES”) are sheriff’s deputies
 25   working for the San Bernardino County Sheriff’s Department. At all relevant
 26   times, DOE DEPUTIES were acting under color of law within the course and
 27   scope of their duties as officers working for the San Bernardino Sheriff’s
 28   Department and at other times they were working in their personal capacity as
                                              2
                                    COMPLAINT FOR DAMAGES
Case 5:21-cv-01580-JGB-KK Document 1 Filed 09/16/21 Page 4 of 37 Page ID #:4




  1   individuals outside the scope of their employment. At all relevant times, DOE
  2   DEPUTIES were acting with the complete authority and ratification of their
  3   principal, COUNTY OF SAN BERNARDINO.
  4           11.   Defendant COUNTY OF SAN BERNARDINO (“COUNTY”) is
  5   and was a duly organized public entity, form unknown, existing under the laws
  6   of the State of California. COUNTY is a chartered political subdivision of the
  7   State of California that is within this judicial district with the capacity to be
  8   sued.     COUNTY is responsible for the actions, omissions, policies,
  9   procedures, practices, and customs of its various agents and agencies,
 10   including the San Bernardino County Sheriff’s Department. At all relevant
 11   times, Defendant COUNTY was responsible for assuring that actions,
 12   omissions, policies, procedures, practices, and customs of the San Bernardino
 13   County Sheriff’s Department and its employees and agents complied with the
 14   laws of the United States and the State of California. At all relevant times,
 15   Defendant COUNTY was the employer of Defendants DOE DEPUTIES,
 16   inclusive.
 17           12.   Defendants DOES 7-8, inclusive, are managerial, supervisorial, or
 18   policymaking employees of the San Bernardino Police Department who were
 19   acting under color of law within the course and scope of their duties as
 20   supervisorial officers for the San Bernardino Police Department. DOES 7-8,
 21   inclusive, were acting with the complete authority of their principal, CITY OF
 22   SAN BERNARDINO.
 23           13.   Defendants DOES 9-10, inclusive, are managerial, supervisorial,
 24   or policymaking employees of the San Bernardino County Sheriff’s
 25   Department who were acting under color of law within the course and scope
 26   of their duties as supervisorial officers for the San Bernardino County
 27   Sheriff’s Department. DOES 9-10, inclusive, were acting with the complete
 28   authority of their principal, COUNTY OF SAN BERNARDINO.
                                             3
                                   COMPLAINT FOR DAMAGES
Case 5:21-cv-01580-JGB-KK Document 1 Filed 09/16/21 Page 5 of 37 Page ID #:5




  1         14.   Plaintiff is ignorant of the true names and capacities of Defendants
  2   Does 1-10, inclusive, and therefore sues these defendants by such fictitious
  3   names. Plaintiff will amend the complaint to allege the true names and
  4   capacities of those defendants when the same has been ascertained. Plaintiff
  5   is informed and believes, and on that basis alleges, that DOES 1-10, inclusive,
  6   and each of them, are responsible in some manner for the occurrences alleged
  7   herein and proximately caused Plaintiff’s damages.
  8         15.   On information and belief, DOES 1-10, inclusive, were at all
  9   relevant times residents of the County of San Bernardino.
 10         16.   Plaintiff is informed and believes, and on that basis alleges, that
 11   Defendants acted at all times mentioned herein as the actual and/or ostensible
 12   agents, employees, servants or representatives of each other and, in doing the
 13   activities alleged herein, acted within the scope of their authority as agents
 14   and employees, and with the permission and consent of each other.
 15         17.   Plaintiff is informed and believes, and on that basis alleges, that
 16   at all times mentioned herein all Defendants acted under color of law, statute,
 17   ordinance, regulations, customs and usages of the State of California, CITY
 18   OF SAN BERNARDINO, and COUNTY OF SAN BERNARDINO.
 19         18.   All Defendants who are natural persons, including DOES 1-10,
 20   inclusive, are sued individually and/or in his/her capacity as officers, deputies,
 21   investigators, sergeants, captains, commanders, supervisors, and/ or civilian
 22   employees, agents, policy makers, and representatives of the San Bernardino
 23   Police Department and/or San Bernardino County Sheriff’s Department.
 24         19.   Plaintiff F.D. suffered serious bodily injury as a direct and
 25   proximate result of the actions of DOES 1-10. Defendants DOES 1-10 are
 26   directly liable for Plaintiff F.D.’s injuries under federal law pursuant to 42
 27   U.S.C. § 1983 and state law.
 28
                                              4
                                   COMPLAINT FOR DAMAGES
Case 5:21-cv-01580-JGB-KK Document 1 Filed 09/16/21 Page 6 of 37 Page ID #:6




  1         20.   On February 11, 2021, Plaintiff F.D. timely filed a claim for
  2   damages with the CITY OF SAN BERNARDINO pursuant to applicable
  3   sections of the California Government Code. On May 27, 2021, Plaintiff
  4   F.D.’s claim was denied by a written notice of rejection of claim.
  5         21.   On February 11, 2021, Plaintiff F.D. timely filed a claim for
  6   damages with the COUNTY OF SAN BERNARDINO pursuant to applicable
  7   sections of the California Government Code. On March 23, 2021, Plaintiff
  8   F.D.’s claim was denied by a written notice of rejection of claim.
  9
 10                           JURISDICTION AND VENUE
 11         22.   The Court has jurisdiction over Plaintiff’s federal law claims
 12   pursuant to 28 U.S.C. §§ 1331 and 1343(a)(3)-(4) because Plaintiff asserts
 13   claims arising under the laws of the United States including 42 U.S.C. § 1983
 14   and the Fourth Amendment of the United States Constitution. This Court has
 15   supplemental jurisdiction over Plaintiff F.D.’s state law claims pursuant to 28
 16   U.S.C. § 1367(a), because those claims are so related to the federal claims that
 17   they form part of the same case or controversy under Article III of the United
 18   States Constitution.
 19         23.   Venue in this judicial district is proper pursuant to 28 U.S.C. §
 20   1391(b), because all incidents, events, and occurrences giving rise to this
 21   action occurred within this district.
 22
 23       FACTS COMMON TO PLAINTIFF F.D.’s CLAIMS FOR RELIEF
 24         24.   Plaintiff F.D. repeats and re-alleges each and every allegation of
 25   paragraphs 1 through 23, inclusive, as if fully set forth herein.
 26         25.   Plaintiff sustained injuries, including but not limited to pain and
 27   suffering when Defendants DOE OFFICERS shot him. Said DOE OFFICERS
 28   were on-duty employees of Defendant CITY, each of whom was acting under
                                              5
                                   COMPLAINT FOR DAMAGES
Case 5:21-cv-01580-JGB-KK Document 1 Filed 09/16/21 Page 7 of 37 Page ID #:7




  1   color of law and as an employee or agent of the City of San Bernardino.
  2         26.   On August 18, 2020, Plaintiff was the passenger in a vehicle that
  3   was pulled over by SBPD officers. After the vehicle was stopped, Plaintiff
  4   exited the vehicle and entered an apartment complex.
  5         27.   Shortly thereafter, Plaintiff F.D. tripped and fell to the ground. As
  6   he was getting up from the ground, DOE OFFICERS, while working under
  7   color of law and in the course and scope of their employment as CITY police
  8   officers, fired their weapons and struck Plaintiff F.D. multiple times. DOE
  9   OFFICERS provided no verbal warnings prior to shooting Plaintiff F.D. that
 10   deadly force would be used.
 11         28.   At the time of the shooting, Plaintiff F.D. posed no immediate
 12   threat of death or serious bodily injury to anyone.
 13         29.   Plaintiff F.D. suffered multiple gunshot wounds, including to the
 14   lower back, leg, and arm.
 15         30.   Following the shooting, DOE DEPUTIES arrived to the scene and,
 16   together with DOE OFFICERS, failed to summon medical assistance to
 17   Plaintiff F.D. as he lay bleeding on the ground. Approximately twenty minutes
 18   after the shooting, when an ambulance arrived, DOE DEPUTIES and DOE
 19   OFFICERS prevented medical personnel from accessing Plaintiff F.D.,
 20   denying him medical care.
 21         31.   The use of force against Plaintiff F.D. was excessive and
 22   objectively unreasonable under the circumstances, especially because Plaintiff
 23   F.D. did not pose an immediate threat of death or serious bodily injury to
 24   anyone at the time of the shootings, there were less lethal alternatives
 25   available, and no warning that deadly force was going to be used was given
 26   prior to shooting.
 27   ///
 28   ///
                                             6
                                  COMPLAINT FOR DAMAGES
Case 5:21-cv-01580-JGB-KK Document 1 Filed 09/16/21 Page 8 of 37 Page ID #:8




  1                           FIRST CLAIM FOR RELIEF
  2      Unreasonable Search and Seizure – Excessive Force (42 U.S.C. § 1983)
  3         (By PLAINTIFF F.D. against DEFENDANT OFFICERS, inclusive)
  4         32.   Plaintiff repeats and re-alleges each and every allegation of
  5   paragraphs 1 through 31, inclusive, as if fully set forth herein.
  6         33.   The Fourth Amendment of the United States Constitution, as
  7   applied to State Actors by the Fourteenth Amendment, provides the right of
  8   every person to be free from the use of excessive force by police officers.
  9         34.   Defendant OFFICERS, inclusive, did not know if Plaintiff F.D.
 10   committed any crime, had no information that Plaintiff F.D. had any
 11   outstanding wants or warrants, had no information the Plaintiff F.D. was
 12   armed, and had no information that Plaintiff F.D. had harmed any person.
 13         35.   When Defendant OFFICERS, inclusive, arrived on scene, they had
 14   no information that Plaintiff F.D. had threatened any person, and Plaintiff F.D.
 15   did not verbally threaten any person after OFFICERS made contact with him.
 16         36.   Defendant OFFICERS failed to employ tactics to de-escalate the
 17   situation, failed to give Plaintiff F.D. proper commands. The shooting violated
 18   OFFICERS’ training and standard police officer training, including violating
 19   training with respect to the use of deadly force.
 20         37.   Plaintiff F.D. never threatened anyone, made no aggressive
 21   movements toward anyone and no physical movements that would reasonably
 22   suggest to Defendant OFFICERS that Plaintiff F.D. was attempting, willing,
 23   or intending to inflict harm to anyone.
 24         38.   Defendant     OFFICERS,        inclusive,   used    excessive     and
 25   unreasonable force, including deadly force, against Plaintiff F.D. Defendant
 26   OFFICERS failed to issue any warning that they would use deadly force before
 27   they fired their weapons. There were less lethal alternatives available to
 28   Defendant OFFICERS, and Plaintiff F.D. was not an immediate threat of death
                                             7
                                   COMPLAINT FOR DAMAGES
Case 5:21-cv-01580-JGB-KK Document 1 Filed 09/16/21 Page 9 of 37 Page ID #:9




  1   or serious bodily injury to Defendant OFFICERS or anyone else when
  2   Defendant OFFICERS used excessive and unreasonable force, including
  3   deadly force, on Plaintiff F.D. Defendant OFFICERS’ acts and omissions
  4   deprived Plaintiff F.D. of his right to be secure in his person against
  5   unreasonable searches and seizures as guaranteed to Plaintiff F.D. under the
  6   Fourth Amendment to the United States Constitution and applied to state
  7   actors by the Fourteenth Amendment.
  8         39.   Defendant OFFICERS, inclusive, were acting under color of state
  9   law and within the course and scope of their employment as police officers for
 10   the CITY.
 11         40.   As a direct result of the aforesaid acts and omissions of Defendant
 12   OFFICERS, inclusive, Plaintiff F.D. suffered great physical and mental injury,
 13   fear and emotional distress.
 14         41.   The conduct of Defendant OFFICERS, inclusive, alleged above
 15   was willful, wanton, malicious, and done with reckless disregard for the rights
 16   and safety of Plaintiff F.D. and warrants the imposition of exemplary and
 17   punitive damages in an amount according to proof.
 18         42.   Plaintiff F.D. seeks damages, including but not limited to, his past
 19   and future pain and suffering loss of enjoyment of life, medical expenses, and
 20   loss of earning capacity under this claim. Plaintiff F.D. also seeks statutory
 21   attorneys’ fees and costs under this claim.
 22   ///
 23   ///
 24   ///
 25   ///
 26   ///
 27   ///
 28   ///
                                              8
                                     COMPLAINT FOR DAMAGES
Case 5:21-cv-01580-JGB-KK Document 1 Filed 09/16/21 Page 10 of 37 Page ID #:10




   1                           SECOND CLAIM FOR RELIEF
   2    Unreasonable Search and Seizure – Unreasonable Detention and Arrest (42
   3                                     U.S.C. § 1983)
   4        (By PLAINTIFF F.D. against DEFENDANTS DOE OFFICERS and
   5                                DOE DEPUTIES, inclusive)
   6        43.     Plaintiff F.D. repeats and realleges each and every allegation in
   7   paragraphs 1 through 42 of this Complaint with the same force and effect as
   8   if fully set forth herein.
   9        44.     The Fourth Amendment to the United States Constitution
  10   guarantees all persons the right to be free from unreasonable detention in
  11   violation of their right to privacy. 42 U.S.C. § 1983 provides a private right of
  12   action for conduct which violates this right.
  13        45.     Defendants DOE OFFICERS and DOE DEPUTIES did not
  14   observe Plaintiff F.D. commit any crime, nor did Defendants DOE OFFICERS
  15   or DOE DEPUTIES have any information that Plaintiff F.D. was armed.
  16        46.     After DOE OFFICERS shot Plaintiff, DOE DEPUTIES arrived to
  17   the scene. As Plaintiff lay on the ground immobile, bleeding, and in obvious
  18   and critical need of emergency medical care and treatment, DOE OFFICERS
  19   and DOE DEPUTIES blocked paramedics’ access to Plaintiff F.D. for
  20   approximately twenty minutes, therefore detaining him in an unreasonable
  21   manner.
  22        47.     When Defendants DOE OFFICERS and DOE DEPUTIES
  23   prevented medical personnel from reaching Plaintiff F.D., they violated
  24   Plaintiff F.D.’s right to be secure in his person against unreasonable searches
  25   and seizures as guaranteed to him under the Fourth Amendment to the United
  26   States Constitution and applied to state actors by the Fourteenth Amendment.
  27        48.     As a result of their misconduct, Defendants DOE OFFICERS and
  28   DOE DEPUTIES are liable for Plaintiff’s injuries, either because they were
                                               9
                                      COMPLAINT FOR DAMAGES
Case 5:21-cv-01580-JGB-KK Document 1 Filed 09/16/21 Page 11 of 37 Page ID #:11




   1   integral participants in the excessive use of force and unreasonable detention,
   2   or because they were integral participants and/or failed to intervene to prevent
   3   these violations.
   4        49.     The conduct of Defendants DOE OFFICERS and DOE
   5   DEPUTIES in unreasonably detaining Plaintiff F.D. was malicious,
   6   oppressive and in reckless disregard for the rights and safety of Plaintiff F.D.
   7   and warrants the imposition of exemplary and punitive damages as to
   8   Defendants DOE OFFICERS and DOE DEPUTIES.
   9        50.     Plaintiff F.D. seeks damages, including but not limited to, his past
  10   and future pain and suffering loss of enjoyment of life, medical expenses, and
  11   loss of earning capacity under this claim. Plaintiff F.D. also seeks statutory
  12   attorneys’ fees and costs under this claim. Plaintiff also seeks attorney’s fees
  13   pursuant to 42 U.S.C. § 1988.
  14
  15                             THIRD CLAIM FOR RELIEF
  16      Unreasonable Search and Seizure – Denial of Medical Care (42 U.S.C. §
  17                                        1983)
  18       (By PLAINTIFF F.D. against DEFENDANTS DOE OFFICERS and DOE
  19                                DEPUTIES, inclusive)
  20         51.    Plaintiff repeats and re-alleges each and every allegation in
  21   paragraph 1 through 50 of the Complaint with the same force and effect as if
  22   fully set forth herein.
  23         52.    After DOE OFFICERS shot Plaintiff, DOE DEPUTIES arrived to
  24   the scene. As Plaintiff lay on the ground immobile, bleeding, and in obvious
  25   and critical need of emergency medical care and treatment, DOE OFFICERS
  26   and DOE DEPUTIES did not timely summon medical care for Plaintiff. After
  27   bystanders summoned medical care, Defendants DOE OFFICERS and DOE
  28   DEPUTIES blocked paramedics’ access to Plaintiff F.D. for approximately
                                              10
                                    COMPLAINT FOR DAMAGES
Case 5:21-cv-01580-JGB-KK Document 1 Filed 09/16/21 Page 12 of 37 Page ID #:12




   1   twenty minutes.
   2         53.    The delay of medical care to Plaintiff caused him extreme physical
   3   and emotional pain and suffering, and was a contributing cause to the extent
   4   of Plaintiff’s injuries.
   5         54.    The denial of medical care by DOE OFFICERS and DOE
   6   DEPUTIES deprived Plaintiff of his right to be secure in his person against
   7   unreasonable searches and seizures as guaranteed to him under the Fourth
   8   Amendment to the United States Constitution and applied to state actors by
   9   the Fourteenth Amendment.
  10         55.    As a result of the foregoing, Plaintiff suffered great physical pain,
  11   mental anguish, emotional distress, loss of quality of life, embarrassment,
  12   impairment, disfigurement, and loss of earning capacity.
  13         56.    Defendants DOE OFFICERS and DOE DEPUTIES knew that
  14   failure to provide timely medical treatment to Plaintiff could result in further
  15   significant injury or the unnecessary and wanton infliction of pain, but
  16   disregarded that serious medical need, causing Plaintiff great bodily harm,
  17   physical pain, mental anguish, emotional distress, impairment, disfigurement,
  18   and loss of quality of life.
  19         57.    The conduct of Defendants DOE OFFICERS and DOE
  20   DEPUTIES was willful, wanton, malicious, and done with reckless disregard
  21   of the rights and safety of Plaintiff, and therefore warrants the imposition of
  22   exemplary and punitive damages as to Defendants DOE OFFICERS and DOE
  23   DEPUTIES.
  24         58.    As a result of their misconduct, Defendants DOE OFFICERS and
  25   DOE DEPUTIES are liable for Plaintiff’s injuries, either because they were
  26   integral participants in the excessive use of force and denial of medical care,
  27   or because they were integral participants and/or failed to intervene to prevent
  28   these violations.
                                               11
                                      COMPLAINT FOR DAMAGES
Case 5:21-cv-01580-JGB-KK Document 1 Filed 09/16/21 Page 13 of 37 Page ID #:13




   1         59.     Plaintiff seeks damages, including but not limited to, his past and
   2   future pain and suffering, including but not limited to: impairment,
   3   disfigurement, emotional distress, mental anguish, loss of quality of life, and
   4   past and future medical expenses. Plaintiff also seeks attorneys’ fees and costs
   5   under this claim.
   6
   7                           FOURTH CLAIM FOR RELIEF
   8                        Failure to Intervene (42 U.S.C. § 1983)
   9               (By Plaintiff against DOE OFFICERS and DOE DEPUTIES)
  10         60.     Plaintiff repeats and re-alleges each and every allegation
  11   contained in paragraphs 1 through 59 of this Complaint with the same force
  12   and effect as if fully set forth herein.
  13         61.     Defendants DOE OFFICERS and DOE DEPUTIES knew and
  14   understood that Plaintiff was being subjected to a deprivation of his
  15   constitutional rights when Defendants DOE OFFICERS shot Plaintiff and
  16   failed to summon medical assistance in a timely manner. Defendants DOE
  17   OFFICERS and DOE DEPUTIES were in the position to, and had the duty and
  18   authority to, intervene to prevent the wrongdoing committed against Plaintiff.
  19         62.     As a direct and proximate result of Defendant DOE OFFICERS’
  20   and DOE DEPUTIES’ failure to intervene, Plaintiff has incurred substantial
  21   emotional and physical harm.
  22         63.     Plaintiff seeks damages for his past and future pain and suffering,
  23   including but not limited to: impairment, disfigurement, emotional distress,
  24   mental anguish, loss of quality of life, and past and future medical expenses
  25   under this claim. Plaintiff also seeks reasonable attorneys’ fees and costs under
  26   this claim.
  27   ///
  28   ///
                                                  12
                                     COMPLAINT FOR DAMAGES
Case 5:21-cv-01580-JGB-KK Document 1 Filed 09/16/21 Page 14 of 37 Page ID #:14




   1                              FIFTH CLAIM FOR RELIEF
   2   Municipal Liability – Unconstitutional Custom, Practice, or Policy (42 U.S.C.
   3                                          § 1983)
   4     (By Plaintiff against Defendants CITY, COUNTY, and DOES 7-10, inclusive)
   5         64.    Plaintiff repeats and re-alleges each and every allegation of
   6   paragraphs 1 through 63, inclusive, as if fully set forth herein.
   7         65.    Defendants DOE OFFICERS and DOE DEPUTIES, inclusive,
   8   acted under color of state law.
   9         66.    Defendants DOE OFFICERS and DOE DEPUTIES, inclusive,
  10   acted pursuant to an expressly adopted official policy or longstanding practice
  11   or custom of the Defendants CITY, COUNTY, and DOES 7-10, inclusive.
  12         67.    On information and belief, Defendants DOE OFFICERS and DOE
  13   DEPUTIES, inclusive, were not disciplined, reprimanded, retrained,
  14   suspended, or otherwise penalized in connection with deprivation of
  15   Plaintiff’s rights.
  16         68.    Defendants CITY, COUNTY and DOES 7-10, inclusive, together
  17   with other CITY and COUNTY policymakers and supervisors, maintained,
  18   inter alia, the following unconstitutional customs, practices, and policies:
  19                (a)      Using excessive and unreasonable force, including deadly
  20         force on persons who do not pose a risk of imminent death or serious
  21         bodily injury to others;
  22                (b)      Providing inadequate training regarding the use of force,
  23         including deadly force;
  24                (c)      Employing and retaining as police officers, individuals such
  25         as Defendant DOE OFFICERS and DEPUTIES, inclusive, who
  26         Defendant CITY, COUNTY, and DOES 7-10, inclusive, at all times
  27         material herein, knew or reasonably should have known had dangerous
  28         propensities for abusing their authority and for using excessive force;
                                                13
                                      COMPLAINT FOR DAMAGES
Case 5:21-cv-01580-JGB-KK Document 1 Filed 09/16/21 Page 15 of 37 Page ID #:15




   1              (d)   Inadequately supervising, training, controlling, assigning,
   2        and disciplining CITY officers, COUNTY officers, and other personnel,
   3        including Defendant OFFICERS and DEPUTIES who CITY and
   4        COUNTY knew or in the exercise of reasonable care should have
   5        known, had the aforementioned propensities or character traits;
   6              (e)   Maintaining grossly inadequate procedures for reporting,
   7        supervising, investigating, reviewing, disciplining and controlling
   8        misconduct by officers of the CITY and deputies of the COUNTY.
   9              (f)   Failing to adequately discipline CITY officers and
  10        COUNTY deputies for the above-mentioned categories of misconduct,
  11        including inadequate discipline and “slaps on the wrist,” discipline that
  12        is so slight as to be out of proportion with the magnitude of the
  13        misconduct, and other inadequate discipline that is tantamount to
  14        encouraging misconduct;
  15              (g)   Announcing that unjustified shootings are “within policy”
  16        even when they are later determined in court to be unconstitutional and
  17        refusing to discipline, terminate and retrain officers involved in
  18        unconstitutional conduct;
  19              (h)   Encouraging, accommodating, or facilitating a “blue code
  20        of silence,” “blue shield,” “blue wall,” “blue curtain,” “blue veil,” or
  21        simply “code of silence,” pursuant to which officers do not report other
  22        officers’ errors, misconduct, or crimes. Pursuant to this code of silence,
  23        if questioned about an incident of misconduct involving another officer,
  24        while following the code, the officer being questioned will claim
  25        ignorance of the other officer’s wrongdoing.
  26              (i)   Maintaining a policy of inaction and an attitude of
  27        indifference towards police shootings, including by failing to discipline,
  28        retrain, investigate, terminate, and recommend officers for criminal
                                            14
                                  COMPLAINT FOR DAMAGES
Case 5:21-cv-01580-JGB-KK Document 1 Filed 09/16/21 Page 16 of 37 Page ID #:16




   1         prosecution who participate in shootings.
   2         69.   By reason of the aforementioned acts and omissions, Plaintiff has
   3   endured substantial pain and suffering.
   4         70.   Defendant CITY, COUNTY, and DOES 7-10, inclusive, together
   5   with various other officials, whether named or unnamed, had either actual or
   6   constructive knowledge of the deficient policies, practices and customs
   7   alleged herein. Despite having knowledge as stated above, these Defendants
   8   condoned, tolerated and through actions and inactions thereby ratified such
   9   policies.   Said Defendants also acted with deliberate indifference to the
  10   foreseeable effects and consequences of these policies with respect to the
  11   constitutional rights of Plaintiff and other individuals similarly situated.
  12         71.   By perpetrating, sanctioning, tolerating and ratifying the
  13   outrageous conduct and other wrongful acts, Defendants CITY, COUNTY,
  14   and DOES 7-10, inclusive, acted with intentional, reckless, and callous
  15   disregard for the Plaintiff’s Constitutional rights. Furthermore, the policies,
  16   practices, and customs implemented, maintained, and tolerated by Defendants
  17   CITY, COUNTY, and DOES 7-10, inclusive, were affirmatively linked to and
  18   were a significantly influential force behind Plaintiff’s injuries.
  19         72.   The acts of each of Defendant DOES 7-10, inclusive, were willful,
  20   wanton, oppressive, malicious, fraudulent, and extremely offensive and
  21   unconscionable to any person of normal sensibilities, and therefore warrants
  22   imposition of exemplary and punitive damages as to DOES 7-10, inclusive.
  23   ///
  24   ///
  25   ///
  26   ///
  27   ///
  28   ///
                                              15
                                    COMPLAINT FOR DAMAGES
Case 5:21-cv-01580-JGB-KK Document 1 Filed 09/16/21 Page 17 of 37 Page ID #:17




   1        73.      The following are only a few examples of cases where officers
   2   from the involved agencies were not disciplined, reprimanded, retrained,
   3   suspended, or otherwise penalized in connection with the underlying acts
   4   giving rise to the below lawsuits, which indicates that Defendants CITY and
   5   COUNTY routinely ratify such behavior:
   6        Defendant CITY
   7                 (a)   In Castaneda v. City of San Bernardino, Case No. 5:17-cv-
   8        01928, plaintiffs alleged that the involved SBPD officers used excessive
   9        and unreasonable force when they stopped decedent without reasonable
  10        suspicion or probable cause and shot decedent when he was not an
  11        immediate threat of death or serious bodily injury. Upon information and
  12        belief, the involved officers were never disciplined, reprimanded, retrained,
  13        suspended, or otherwise penalized in connection with use of unreasonable
  14        force.
  15                 (b)   In Wade v. City of San Bernardino, Case No. CV-11-09831
  16        GHK (SPx), plaintiffs alleged that the involved SBPD officers uses
  17        excessive and unreasonable force when they shot the plaintiff multiple
  18        times, when he did not pose an immediate risk of death or serious bodily
  19        injury. The involved officer also shot six individuals within a sixteen-
  20        month period without any retraining or discipline. Upon information and
  21        belief, the involved officers were never disciplined, reprimanded, retrained,
  22        suspended, or otherwise penalized in connection with use of unreasonable
  23        force.
  24                 (c)   In Dockery v. City of San Bernardino, Case No. 5:20-CV-
  25        1189, plaintiff alleged that the involved SBPD officers uses excessive and
  26        unreasonable force when they shot the plaintiff in the back, when he did not
  27        pose an immediate risk of death or serious bodily injury. Upon information
  28        and belief, the involved officers were never disciplined, reprimanded,
                                               16
                                     COMPLAINT FOR DAMAGES
Case 5:21-cv-01580-JGB-KK Document 1 Filed 09/16/21 Page 18 of 37 Page ID #:18




   1        retrained, suspended, or otherwise penalized in connection with use of
   2        unreasonable force.
   3                 (d)   In Trejo v. City of San Bernardino, Case No. 5:17-cv-01928,
   4        plaintiff alleged that defendant City officers used excessive and
   5        unreasonable force when they shot the decedent who was not an immediate
   6        threat of death or serious bodily injury. Upon information and belief, the
   7        involved officers were never disciplined, reprimanded, retrained,
   8        suspended, or otherwise penalized in connection with use of unreasonable
   9        force.
  10                 (e)   In Brown v. City of San Bernardino, Case No. CIV-DS-
  11        1007751, plaintiff alleged that he suffered a battery and false arrest by
  12        defendant officers when they pushed him to the ground without provocation
  13        and falsely detained him on a 5150 hold. A jury found in favor of plaintiff.
  14        Upon information and belief, the involved officers were never disciplined,
  15        reprimanded, retrained, suspended, or otherwise penalized in connection
  16        with use of unreasonable force and seizure.
  17                 (f)   In King v. City of San Bernardino, Case No. 2:09-cv-01339-
  18        DMG-PJW, plaintiff alleged that defendant officer used excessive deadly
  19        force when he shot plaintiff nine times as plaintiff ran away with visibly
  20        empty hands and having committed no crime. A unanimous jury found in
  21        favor of plaintiff. Upon information and belief, the involved officers were
  22        never disciplined, reprimanded, retrained, suspended, or otherwise
  23        penalized in connection with use of unreasonable force.
  24                 (g)   In Nash v. City of San Bernardino, Case No. CV-09-08671-
  25        RGK (FFMx), plaintiff alleged that officers used excessive force when they
  26        used a lethal chokehold, hogtie restraint, and placed hundreds of pounds on
  27        decedent’s back causing his death by restraint asphyxia. Defendants
  28        claimed that the officers used reasonable force. A unanimous jury found
                                               17
                                     COMPLAINT FOR DAMAGES
Case 5:21-cv-01580-JGB-KK Document 1 Filed 09/16/21 Page 19 of 37 Page ID #:19




   1        that the force was unreasonable. Upon information and belief, the involved
   2        officers were never disciplined, reprimanded, retrained, suspended, or
   3        otherwise penalized in connection with use of unreasonable force.
   4        Defendant COUNTY
   5             (a)    In Allen v. County of San Bernardino, Case No.: 8:20-cv-
   6         00567-JFW-SHK, C.D. Cal., an excessive force lawsuit, arose from the
   7         shooting of a man by San Bernardino County sheriff’s deputies. The
   8         case recently settled for an undisclosed amount.
   9             (b)     In Phillips, et al. v. County of San Bernardino, et al., Case
  10         No: 5:18-cv-02532, C.D. Cal., the COUNTY settled for $2.1 million in
  11         a lawsuit brought by the family of a woman who was shot and killed by
  12         a deputy working for the COUNTY while driving in her vehicle, even
  13         though she did not pose an immediate threat of death or serious bodily
  14         injury to deputies or anyone else.
  15             (c)     In Ranero v. County of San Bernardino, Case No. 5:16-cv-
  16         02655, C.D. Cal., the COUNTY settled with a man involved in a non-
  17         fatal police shooting that resulted in serious injuries including the loss
  18         of use of the victim’s left leg. The COUNTY ratified the deputies’
  19         conduct, finding the shooting to be “within policy,” and failed to
  20         reprimand, retrain, or otherwise penalize the deputies for their conduct.
  21             (d)     In Archibald v. County of San Bernardino, Case No. 5:16-
  22         cv-01128, C.D. Cal., the parents of a 29-year-old mentally ill, man sued
  23         after their son was shot and killed by a deputy working for the
  24         COUNTY. The jury returned a $33.5 million verdict against the
  25         COUNTY and found for plaintiffs on all claims. The COUNTY ratified
  26         the deputy’s conduct, found the detention and shooting to be within
  27         policy, and failed to reprimand, retrain, or otherwise penalize the
  28         deputy for his conduct. The COUNTY negligently retrained the deputy,
                                             18
                                   COMPLAINT FOR DAMAGES
Case 5:21-cv-01580-JGB-KK Document 1 Filed 09/16/21 Page 20 of 37 Page ID #:20




   1          and the deputy was later involved in yet another shooting of a man. The
   2          COUNTY settled with the victim pre-litigation.
   3         74.    By reason of the aforementioned acts and omissions of Defendants
   4   CITY, COUNTY, and DOES 7-10, inclusive, Plaintiff suffered past and future
   5   pain and suffering, loss of enjoyment of life, medical expenses, and loss of
   6   earning capacity.
   7         75.    Accordingly, Defendants CITY, COUNTY, and DOES 7-10,
   8   inclusive, each are liable for compensatory damages under 42 U.S.C. § 1983.
   9         76.    Plaintiff F.D. also seeks attorneys’ fees and costs under this claim.
  10
  11                            SIXTH CLAIM FOR RELIEF
  12               Municipal Liability – Failure to Train (42 U.S.C. § 1983)
  13       (By Plaintiff against Defendants City, County, and DOES 7-10, inclusive)
  14         77.    Plaintiff repeats and re-alleges each and every allegation in
  15   paragraphs 1 through 76 of this Complaint with the same force and effect as
  16   if fully set forth herein.
  17         78.    Defendants DOE OFFICERS and DOE DEPUTIES, inclusive,
  18   acted under color of law.
  19         79.    The acts of Defendants DOE OFFICERS and DOE DEPUTIES,
  20   inclusive, deprived Plaintiff of his particular rights under the United States
  21   Constitution.
  22         80.    On information and belief, CITY and COUNTY failed to properly
  23   and adequately train Defendants DOE OFFICERS and DOE DEPUTIES,
  24   respectively, including but not limited to, with regard to the use of physical
  25   force, less than lethal force, lethal force, and summoning medical attention.
  26         81.    The training policies of Defendants CITY and COUNTY were not
  27   adequate to train their officers and deputies to handle the usual and recurring
  28   situations with which they must deal, including de-escalation techniques, the
                                              19
                                    COMPLAINT FOR DAMAGES
Case 5:21-cv-01580-JGB-KK Document 1 Filed 09/16/21 Page 21 of 37 Page ID #:21




   1   use of less than lethal and lethal force, pre-shooting tactics, and summoning
   2   medical care.
   3         82.   The training that CITY police officers and COUNTY sheriff’s
   4   deputies, including Defendants DOE OFFICERS and DOE DEPUTIES,
   5   should have received with regards to deployment of lethal force includes
   6   giving verbal warnings prior to firing shots and timely summoning medical
   7   care following a shooting.
   8         83.   Defendants CITY, COUNTY, and DOES 7-10, inclusive, were
   9   deliberately indifferent to the obvious consequences of their respective
  10   failures to train their officers and deputies adequately.
  11         84.   The failure of Defendants CITY, COUNTY, and DOES 7-10,
  12   inclusive, to provide adequate training caused the deprivation of Plaintiff’s
  13   rights by Defendants DOE OFFICERS and DOE DEPUTIES. Defendants’
  14   failure to train is so closely related to the deprivation of Plaintiff’s rights so
  15   as to be the moving force that caused the ultimate injury.
  16         85.   The following are only a few examples of cases where officers
  17   from the involved agencies were not disciplined, reprimanded, retrained,
  18   suspended, or otherwise penalized in connection with the underlying acts
  19   giving rise to the below lawsuits, which indicates that Defendants CITY and
  20   COUNTY routinely ratify such behavior:
  21         Defendant CITY
  22               (a)    In Castaneda v. City of San Bernardino, Case No. 5:17-cv-
  23          01928, plaintiffs alleged that the involved SBPD officers used excessive
  24          and unreasonable force when they stopped decedent without reasonable
  25          suspicion or probable cause and shot decedent when he was not an
  26          immediate threat of death or serious bodily injury. Upon information and
  27          belief, the involved officers were never disciplined, reprimanded, retrained,
  28
                                               20
                                     COMPLAINT FOR DAMAGES
Case 5:21-cv-01580-JGB-KK Document 1 Filed 09/16/21 Page 22 of 37 Page ID #:22




   1         suspended, or otherwise penalized in connection with use of unreasonable
   2         force.
   3             (b)     In Wade v. City of San Bernardino, Case No. CV-11-09831
   4         GHK (SPx), plaintiffs alleged that the involved SBPD officers uses
   5         excessive and unreasonable force when they shot the
   6             (c)     plaintiff multiple times, when he did not pose an immediate
   7         risk of death or serious bodily injury. The involved officer also shot six
   8         individuals within a sixteen-month period without any retraining or
   9         discipline. Upon information and belief, the involved officers were never
  10         disciplined, reprimanded, retrained, suspended, or otherwise penalized in
  11         connection with use of unreasonable force.
  12             (d)     In Dockery v. City of San Bernardino, Case No. 5:20-CV-
  13         1189, plaintiff alleged that the involved SBPD officers uses excessive and
  14         unreasonable force when they shot the plaintiff in the back, when he did
  15         not pose an immediate risk of death or serious bodily injury. Upon
  16         information and belief, the involved officers were never disciplined,
  17         reprimanded, retrained, suspended, or otherwise penalized in connection
  18         with use of unreasonable force.
  19             (e)     In Trejo v. City of San Bernardino, Case No. 5:17-cv-01928,
  20         plaintiff alleged that defendant City officers used excessive and
  21         unreasonable force when they shot the decedent who was not an immediate
  22         threat of death or serious bodily injury. Upon information and belief, the
  23         involved officers were never disciplined, reprimanded, retrained,
  24         suspended, or otherwise penalized in connection with use of unreasonable
  25         force.
  26             (f)     In Brown v. City of San Bernardino, Case No. CIV-DS-
  27         1007751, plaintiff alleged that he suffered a battery and false arrest by
  28         defendant officers when they pushed him to the ground without
                                               21
                                    COMPLAINT FOR DAMAGES
Case 5:21-cv-01580-JGB-KK Document 1 Filed 09/16/21 Page 23 of 37 Page ID #:23




   1         provocation and falsely detained him on a 5150 hold. A jury found in
   2         favor of plaintiff. Upon information and belief, the involved officers were
   3         never disciplined, reprimanded, retrained, suspended, or otherwise
   4         penalized in connection with use of unreasonable force and seizure.
   5                (g)   In King v. City of San Bernardino, Case No. 2:09-cv-01339-
   6         DMG-PJW, plaintiff alleged that defendant officer used excessive deadly
   7         force when he shot plaintiff nine times as plaintiff ran away with visibly
   8         empty hands and having committed no crime. A unanimous jury found in
   9         favor of plaintiff. Upon information and belief, the involved officers were
  10         never disciplined, reprimanded, retrained, suspended, or otherwise
  11         penalized in connection with use of unreasonable force.
  12                (h)   In Nash v. City of San Bernardino, Case No. CV-09-08671-
  13         RGK (FFMx), plaintiff alleged that officers used excessive force when
  14         they used a lethal chokehold, hogtie restraint, and placed hundreds of
  15         pounds on decedent’s back causing his death by restraint asphyxia.
  16         Defendants claimed that the officers used reasonable force. A unanimous
  17         jury found that the force was unreasonable. Upon information and belief,
  18         the involved officers were never disciplined, reprimanded, retrained,
  19         suspended, or otherwise penalized in connection with use of unreasonable
  20         force.
  21        Defendant COUNTY
  22          (a)         In Allen v. County of San Bernardino, Case No.: 8:20-cv-
  23        00567-JFW-SHK, C.D. Cal., an excessive force lawsuit, arose from the
  24        shooting of a man by San Bernardino County sheriff’s deputies. The case
  25        recently settled for an undisclosed amount.
  26          (b)         In Phillips, et al. v. County of San Bernardino, et al., Case
  27        No: 5:18-cv-02532, C.D. Cal., the COUNTY settled for $2.1 million in
  28        a lawsuit brought by the family of a woman who was shot and killed by
                                              22
                                    COMPLAINT FOR DAMAGES
Case 5:21-cv-01580-JGB-KK Document 1 Filed 09/16/21 Page 24 of 37 Page ID #:24




   1         a deputy working for the COUNTY while driving in her vehicle, even
   2         though she did not pose an immediate threat of death or serious bodily
   3         injury to deputies or anyone else.
   4          (c)         In Ranero v. County of San Bernardino, Case No. 5:16-cv-
   5         02655, C.D. Cal., the COUNTY settled with a man involved in a non-
   6         fatal police shooting that resulted in serious injuries including the loss
   7         of use of the victim’s left leg. The COUNTY ratified the deputies’
   8         conduct, finding the shooting to be “within policy,” and failed to
   9         reprimand, retrain, or otherwise penalize the deputies for their conduct.
  10          (d)         In Archibald v. County of San Bernardino, Case No. 5:16-
  11         cv-01128, C.D. Cal., the parents of a 29-year-old mentally ill, man sued
  12         after their son was shot and killed by a deputy working for the
  13         COUNTY. The jury returned a $33.5 million verdict against the
  14         COUNTY and found for plaintiffs on all claims. The COUNTY ratified
  15         the deputy’s conduct, found the detention and shooting to be within
  16         policy, and failed to reprimand, retrain, or otherwise penalize the deputy
  17         for his conduct. The COUNTY negligently retrained the deputy, and the
  18         deputy was later involved in yet another shooting of a man. The
  19         COUNTY settled with the victim pre-litigation.
  20         86.    By reason of the aforementioned acts and omissions, Plaintiff has
  21   suffered damages including but not limited to past and future pain and
  22   suffering and medical expenses.
  23         87.    Accordingly, Defendants CITY, COUNTY, and DOES 7-10,
  24   inclusive, are liable to Plaintiff for compensatory damages under 42 U.S.C. §
  25   1983. Plaintiff F.D. seeks damages, including but not limited to, his past and
  26   future pain and suffering loss of enjoyment of life, medical expenses, and loss
  27   of earning capacity under this claim.      Plaintiff F.D. also seeks statutory
  28   attorneys’ fees and costs under this claim.
                                             23
                                   COMPLAINT FOR DAMAGES
Case 5:21-cv-01580-JGB-KK Document 1 Filed 09/16/21 Page 25 of 37 Page ID #:25




   1                          SEVENTH CLAIM FOR RELIEF
   2                 Municipal Liability – Ratification (42 U.S.C. § 1983)
   3            (By Plaintiff against CITY, COUNTY, and DOES 7-10, inclusive)
   4           88.   Plaintiff repeats and re-alleges each and every allegation in
   5   paragraphs 1 through 87 of this Complaint with the same force and effect as
   6   if fully set forth herein.
   7           89.   Defendant DOE OFFICERS and DOE DEPUTIES, inclusive,
   8   acted under color of law.
   9           90.   The acts of Defendants DOE OFFICERS and DOE DEPUTIES,
  10   inclusive, deprived Plaintiff of his particular rights under the United States
  11   Constitution.
  12           91.   Upon information and belief, a final policymaker, acting under
  13   color of law, has a history of ratifying unreasonable uses of force, including
  14   deadly force.
  15           92.   Upon information and belief, a final policymaker, acting under
  16   color of law, who had final policymaking authority concerning the acts of
  17   Defendants DOE OFFICERS and DOE DEPUTIES and the bases for them,
  18   specifically approved of Defendants DOE OFFICERS’ and DOE DEPUTIES’
  19   acts.
  20           93.   On   information    and   belief,   CITY    and   COUNTY       final
  21   policymakers, including DOES 7-10, inclusive, knew that Plaintiff never
  22   threatened to harm or harmed anyone, and was at the time of the shooting.
  23           94.   On information and belief, the official policies with respect to the
  24   incident are that officers are not to use deadly force against an individual
  25   unless the individual poses an immediate risk of death or serious bodily injury
  26   to the officers or others, or if the individual has inflicted death or serious
  27   bodily injury against someone or threatened to do so, the officers may use
  28   deadly force to prevent the individual’s escape. The officers’ actions deviated
                                               24
                                     COMPLAINT FOR DAMAGES
Case 5:21-cv-01580-JGB-KK Document 1 Filed 09/16/21 Page 26 of 37 Page ID #:26




   1   from these official policies because Plaintiff did not pose an immediate threat
   2   of death or serious bodily injury to the involved officers or anyone, he was,
   3   and he never physically injured anyone prior to or during the incident nor did
   4   he threaten to do so.
   5         95.   On information and belief, final policymakers for the CITY and
   6   COUNTY have determined that the acts of DOE OFFICERS and DOE
   7   DEPUTIES were “within policy.”
   8         96.   The following are only a few examples of cases where officers
   9   from the involved agencies were not disciplined, reprimanded, retrained,
  10   suspended, or otherwise penalized in connection with the underlying acts
  11   giving rise to the below lawsuits, which indicates that Defendants CITY and
  12   COUNTY routinely ratify such behavior:
  13         Defendant CITY
  14               (a)    In Castaneda v. City of San Bernardino, Case No. 5:17-cv-
  15          01928, plaintiffs alleged that the involved SBPD officers used excessive
  16          and unreasonable force when they stopped decedent without reasonable
  17          suspicion or probable cause and shot decedent when he was not an
  18          immediate threat of death or serious bodily injury. Upon information and
  19          belief, the involved officers were never disciplined, reprimanded,
  20          retrained, suspended, or otherwise penalized in connection with use of
  21          unreasonable force.
  22               (b)   In Wade v. City of San Bernardino, Case No. CV-11-09831
  23          GHK (SPx), plaintiffs alleged that the involved SBPD officers uses
  24          excessive and unreasonable force when they shot the plaintiff multiple
  25          times, when he did not pose an immediate risk of death or serious bodily
  26          injury. The involved officer also shot six individuals within a sixteen-
  27          month period without any retraining or discipline. Upon information and
  28          belief, the involved officers were never disciplined, reprimanded,
                                              25
                                    COMPLAINT FOR DAMAGES
Case 5:21-cv-01580-JGB-KK Document 1 Filed 09/16/21 Page 27 of 37 Page ID #:27




   1          retrained, suspended, or otherwise penalized in connection with use of
   2          unreasonable force.
   3              (c)    In Dockery v. City of San Bernardino, Case No. 5:20-CV-
   4          1189, plaintiff alleged that the involved SBPD officers uses excessive and
   5          unreasonable force when they shot the plaintiff in the back, when he did
   6          not pose an immediate risk of death or serious bodily injury. Upon
   7          information and belief, the involved officers were never disciplined,
   8          reprimanded, retrained, suspended, or otherwise penalized in connection
   9          with use of unreasonable force.
  10              (d)    In Trejo v. City of San Bernardino, Case No. 5:17-cv-01928,
  11          plaintiff alleged that defendant City officers used excessive and
  12          unreasonable force when they shot the decedent who was not an
  13          immediate threat of death or serious bodily injury. Upon information and
  14          belief, the involved officers were never disciplined, reprimanded,
  15          retrained, suspended, or otherwise penalized in connection with use of
  16          unreasonable force.
  17              (e)    In Brown v. City of San Bernardino, Case No. CIV-DS-
  18          1007751, plaintiff alleged that he suffered a battery and false arrest by
  19          defendant officers when they pushed him to the ground without
  20          provocation and falsely detained him on a 5150 hold. A jury found in
  21          favor of plaintiff. Upon information and belief, the involved officers were
  22          never disciplined, reprimanded, retrained, suspended, or otherwise
  23          penalized in connection with use of unreasonable force and seizure.
  24              (f)    In King v. City of San Bernardino, Case No. 2:09-cv-01339-
  25          DMG-PJW, plaintiff alleged that defendant officer used excessive deadly
  26          force when he shot plaintiff nine times as plaintiff ran away with visibly
  27          empty hands and having committed no crime. A unanimous jury found in
  28          favor of plaintiff. Upon information and belief, the involved officers were
                                                26
                                    COMPLAINT FOR DAMAGES
Case 5:21-cv-01580-JGB-KK Document 1 Filed 09/16/21 Page 28 of 37 Page ID #:28




   1          never disciplined, reprimanded, retrained, suspended, or otherwise
   2          penalized in connection with use of unreasonable force.
   3              (g)    In Nash v. City of San Bernardino, Case No. CV-09-08671-
   4          RGK (FFMx), plaintiff alleged that officers used excessive force when
   5          they used a lethal chokehold, hogtie restraint, and placed hundreds of
   6          pounds on decedent’s back causing his death by restraint asphyxia.
   7          Defendants claimed that the officers used reasonable force. A unanimous
   8          jury found that the force was unreasonable. Upon information and belief,
   9          the involved officers were never disciplined, reprimanded, retrained,
  10          suspended, or otherwise penalized in connection with use of unreasonable
  11          force.
  12        Defendant COUNTY
  13             (a)     In Allen v. County of San Bernardino, Case No.: 8:20-cv-
  14          00567-JFW-SHK, C.D. Cal., an excessive force lawsuit, arose from the
  15          shooting of a man by San Bernardino County sheriff’s deputies. The
  16          case recently settled for an undisclosed amount.
  17             (b)     In Phillips, et al. v. County of San Bernardino, et al., Case
  18          No: 5:18-cv-02532, C.D. Cal., the COUNTY settled for $2.1 million
  19          in a lawsuit brought by the family of a woman who was shot and killed
  20          by a deputy working for the COUNTY while driving in her vehicle,
  21          even though she did not pose an immediate threat of death or serious
  22          bodily injury to deputies or anyone else.
  23             (c)      In Ranero v. County of San Bernardino, Case No. 5:16-cv-
  24          02655, C.D. Cal., the COUNTY settled with a man involved in a non-
  25          fatal police shooting that resulted in serious injuries including the loss
  26          of use of the victim’s left leg. The COUNTY ratified the deputies’
  27          conduct, finding the shooting to be “within policy,” and failed to
  28
                                              27
                                    COMPLAINT FOR DAMAGES
Case 5:21-cv-01580-JGB-KK Document 1 Filed 09/16/21 Page 29 of 37 Page ID #:29




   1          reprimand, retrain, or otherwise penalize the deputies for their
   2          conduct.
   3               (d)    In Archibald v. County of San Bernardino, Case No. 5:16-
   4          cv-01128, C.D. Cal., the parents of a 29-year-old mentally ill man sued
   5          after their son was shot and killed by a deputy working for the
   6          COUNTY. The jury returned a $33.5 million verdict against the
   7          COUNTY and found for plaintiffs on all claims. The COUNTY ratified
   8          the deputy’s conduct, found the detention and shooting to be within
   9          policy, and failed to reprimand, retrain, or otherwise penalize the
  10          deputy for his conduct. The COUNTY negligently retrained the
  11          deputy, and the deputy was later involved in yet another shooting of a
  12          man. The COUNTY settled with the victim pre-litigation.
  13         97.    By reason of the aforementioned acts and omissions, Plaintiff has
  14   and will suffer damages including but not limited to past and future pain and
  15   suffering and medical expenses. As such, Plaintiff seeks compensatory
  16   damages under this claim.
  17         98.    Accordingly, DEFENDANT CITY, COUNTY, and DOES 7-10,
  18   inclusive, are liable to Plaintiff for compensatory damages under 42 U.S.C. §
  19   1983. Plaintiff F.D. seeks damages, including but not limited to, his past and
  20   future pain and suffering loss of enjoyment of life, medical expenses, and loss
  21   of earning capacity under this claim.      Plaintiff F.D. also seeks statutory
  22   attorneys’ fees and costs under this claim. Plaintiff also seeks attorneys’ fees
  23   and costs of suit under this claim.
  24   ///
  25   ///
  26   ///
  27   ///
  28   ///
                                             28
                                    COMPLAINT FOR DAMAGES
Case 5:21-cv-01580-JGB-KK Document 1 Filed 09/16/21 Page 30 of 37 Page ID #:30




   1                          EIGHTH CLAIM FOR RELIEF
   2           Battery (Cal. Govt. Code § 820 and California Common Law)
   3               (By Plaintiff against Defendants DOE OFFICERS and CITY)
   4         99.     Plaintiff repeats and re-alleges each and every allegation of
   5   paragraphs 1 through 98, inclusive, as if fully set forth herein.
   6         100. Defendants DOE OFFICERS, inclusive, while working as
   7   officers for the CITY, and acting within the course and scope of their duties,
   8   intentionally shot Plaintiff multiple times.    As a result of the actions of
   9   Defendants DOE OFFICERS, inclusive, Plaintiff was seriously injured. DOE
  10   OFFICERS, inclusive, had no legal justification for using force, including
  11   deadly force, against Plaintiff, and DOE OFFICERS’ use of force while
  12   carrying out their duties as officers was an unreasonable under the
  13   circumstances.
  14         101. At all relevant times, Plaintiff was not an immediate threat of
  15   death or serious bodily injury to anyone, including Defendants DOE
  16   OFFICERS, no warning was given that deadly force was going to be used prior
  17   to the use of deadly force, and less than lethal alternatives were available to
  18   Defendants DOE OFFICERS.
  19         102. Defendant CITY and DOES 7-8, inclusive, are directly liable and
  20   responsible for the acts of Defendants DOE OFFICER, inclusive, because
  21   Defendant CITY and DOES 7-8, inclusive, failed to adequately train,
  22   discipline, supervise, or in any other way control DOE OFFICERS, inclusive,
  23   in the exercise of their unlawful use of excessive and unreasonable force.
  24         103. Defendant CITY is vicariously liable for the wrongful acts of DOE
  25   OFFICERS, inclusive, pursuant to section 815.2 of the California Government
  26   Code, which provides that a public entity is liable for injuries caused by its
  27   employees within the scope of the employment is the employees’ acts would
  28   subject them to liability.
                                              29
                                    COMPLAINT FOR DAMAGES
Case 5:21-cv-01580-JGB-KK Document 1 Filed 09/16/21 Page 31 of 37 Page ID #:31




   1         104. The conduct of Defendants DOE OFFICERS, inclusive, was
   2   malicious, wanton, oppressive, and accomplished with a conscious disregard
   3   for the rights of Plaintiff, entitling Plaintiff to an award of exemplary and
   4   punitive damages.
   5         105. Plaintiff is seeking damages including but not limited to: past and
   6   future medical expenses; loss of future earnings; loss of ability to provide
   7   household services; physical pain, mental suffering, and emotional distress
   8   under this claim.
   9
  10                            NINTH CLAIM FOR RELIEF
  11         Negligence (Cal. Govt. Code § 820 and California Common Law)
  12                        (By Plaintiff against all DEFENDANTS)
  13         106. Plaintiff repeats and re-alleges each and every allegation of
  14   paragraphs 1 through 105, inclusive, as if fully set forth herein.
  15         107. Police officers, including Defendants, have a duty to use
  16   reasonable care to prevent harm and injury to others. This duty includes using
  17   appropriate tactics, giving appropriate commands, giving appropriate
  18   warnings, and not using any force unless necessary, using the least amount of
  19   force necessary, and only using deadly force as a last resort. These duties also
  20   include providing proper training and equipment to deputies so that they may
  21   perform their duties in accordance with the department policies, properly
  22   investigate use of force incidents, and punish, re-train, terminate, and/or
  23   prosecute violators of those policies and the law.
  24         108. The Defendants breached their duty of care. Upon information
  25   and belief, the actions and inactions of Defendants were negligent and
  26   reckless, including but not limited to:
  27               (a)     the failure to properly and adequately assess the need to use
  28         force against Plaintiff;
                                                 30
                                     COMPLAINT FOR DAMAGES
Case 5:21-cv-01580-JGB-KK Document 1 Filed 09/16/21 Page 32 of 37 Page ID #:32




   1               (b)    the negligent tactics and handling of the situation with
   2         Plaintiff, including pre-shooting negligence;
   3               (c)    the negligent scope and manner of the use of force against
   4         Plaintiff;
   5               (d)    the failure to properly train and supervise employees, both
   6         professional and non-professional, including DOE OFFICERS and DOE
   7         DEPUTIES, inclusive;
   8               (e)    the failure to ensure that adequate numbers of employees
   9         with appropriate education and training were available to meet the needs
  10         and protect the rights of Plaintiff;
  11               (f)    the negligent handling of evidence, witnesses, and the
  12         negligent investigation of the shooting of Plaintiff; and
  13               (g)    the failure to punish, re-train, terminate, and/or prosecute
  14         violators of Department policies and the law.
  15         109. As a direct and proximate result of Defendants’ conduct as alleged
  16   above, and other undiscovered negligent conduct, Plaintiff was caused to
  17   suffer, including but not limited to, severe past and future mental and physical
  18   pain and suffering and medical expenses.
  19         110. At all relevant times, Plaintiff was not an immediate threat of
  20   death or serious bodily injury to anyone, including Defendants, no warning
  21   was given that deadly force was going to be used prior to the use of deadly
  22   force, and less than lethal alternatives were available to Defendants.
  23         111. The CITY and COUNTY are vicariously liable for the wrongful
  24   acts of DEFENDANTS pursuant to section 815.2(a) of the California
  25   Government Code, which provides that a public entity is liable for the injuries
  26   caused by its employees within the scope of the employment if the employees’
  27   act would subject him or her to liability.
  28
                                              31
                                    COMPLAINT FOR DAMAGES
Case 5:21-cv-01580-JGB-KK Document 1 Filed 09/16/21 Page 33 of 37 Page ID #:33




   1         112. Plaintiff is seeking damages including but not limited to: past and
   2   future medical expenses; loss of future earnings; loss of ability to provide
   3   household services; physical pain, mental suffering, and emotional distress
   4   under this claim.
   5
   6                            TENTH CLAIM FOR RELIEF
   7          Violation of Cal. Civ. Code § 52.1 and California Common Law)
   8                        (By Plaintiff against all DEFENDANTS)
   9         113. Plaintiff repeats and re-alleges each and every allegation in
  10   paragraphs 1 through 112 of this Complaint with the same force and effect as
  11   if fully set forth herein.
  12         114. The Bane Act, the California Constitution and California common
  13   law prohibit the use of excessive force by law enforcement. California Civil
  14   Code, Section 52.1(b) authorizes a private right of action and permits survival
  15   actions for such claims. See Bay Area Rapid Transit Dist. v. Superior Court,
  16   38 Cal.App.4th 141, 144 (1995). “[A] successful claim for excessive force
  17   under the Fourth Amendment provides the basis for a successful claim under
  18   § 52.1.” Chaudhry v. City of Los Angeles, 751 F.3d 1096, 1105-06 (9th Cir.
  19   2014); citing Cameron v. Craig, 713 F.3d 1012, 1022 (9th Cir. 2013) (“[T]he
  20   elements of the excessive force claim under § 52.1 are the same as under §
  21   1983.”); Bender v. Cnty. of L.A., 217 Cal.App.4th 968, 976 (2013) (“an
  22   unlawful [seizure]—when accompanied by unnecessary, deliberate and
  23   excessive force—is [] within the protection of the Bane Act”).
  24         115. Defendants violated Plaintiff’s Fourth Amendment rights to be
  25   free from unreasonable seizures when they used excessive and unreasonable
  26   force against him and later failed to timely summon medical assistance.
  27   Defendants specifically intended to violate Plaintiff’s constitutional rights as
  28   stated above, as demonstrated by Defendant’s reckless disregard for Plaintiff’s
                                             32
                                    COMPLAINT FOR DAMAGES
Case 5:21-cv-01580-JGB-KK Document 1 Filed 09/16/21 Page 34 of 37 Page ID #:34




   1   constitutional rights. Thus, Plaintiff can recover for violation of the Bane Act.
   2   See Reese v. County of Sacramento, 888 F.3d 1030, 1040-45 (2018).
   3         116. On August 18, 2020, Defendants seized Plaintiff when Defendants
   4   fired multiple gunshots at Plaintiff, striking him in multiple places, including
   5   to the back. Defendants shot the Plaintiff after he had just gotten up from the
   6   ground and posed no threat to Defendants. Defendants issued no commands or
   7   warnings before they shot Plaintiff. Defendants made no efforts to de-escalate
   8   the situation upon their arrival or formulate a tactical plan.
   9         117. Defendants had no information that Plaintiff committed any
  10   crime; Defendants had no information that anyone was injured; Plaintiff never
  11   verbally threatened any of the involved officers; Defendants had no
  12   information that Plaintiff ever verbally threatened anyone; Defendants never
  13   heard Plaintiff say anything; Plaintiff never attempted to harm either
  14   Defendants or anyone else; and Plaintiff never made any threatening
  15   movements toward anyone.
  16         118. At all times prior to the deployment of multiple gunshots fired at
  17   Plaintiff: cover was available to all Defendants; Defendants and the involved
  18   officers were not at risk of immediate death or serious bodily injury based on
  19   Plaintiff’s actions; no other person was at risk of immediate death of serious
  20   bodily injury based on Plaintiff’s actions; Defendants had time to issue proper
  21   commands to Plaintiff; Defendants had time to allow Plaintiff to comply with
  22   commands if they were given; Defendants were armed with less-lethal force
  23   options; it was feasible for Defendants to utilize those less-lethal force
  24   options; there were several other reasonable alternatives to the use of deadly
  25   force available to the Defendants; and Defendants failed to exhaust all
  26   reasonable less-lethal force options.
  27
  28
                                               33
                                    COMPLAINT FOR DAMAGES
Case 5:21-cv-01580-JGB-KK Document 1 Filed 09/16/21 Page 35 of 37 Page ID #:35




   1         119. Following          the     deployment    of   deadly   force,   Defendants
   2   intentionally and maliciously prevented medical personnel from accessing and
   3   providing critically needed medical assistance to Plaintiff.
   4         120. Defendants violated Plaintiff’s Constitutional right to be free from
   5   excessive and unreasonable force by police officers. Defendants intended to
   6   violate Plaintiff’s rights and/or acted with reckless disregard with regard to
   7   Plaintiff’s Constitutional rights, which is evidence that they intended to
   8   violate Plaintiff’s rights.
   9         121. Plaintiff was caused to suffer severe pain and suffering. The
  10   conduct of Defendants was a substantial factor in causing the harm, losses,
  11   injuries, and damages of Plaintiff.
  12         122. CITY and COUNTY are vicariously liable for the wrongful acts
  13   of Defendants DOE OFFICERS and DOE DEPUTIES pursuant to section
  14   815.2(a) of the California Government Code, which provides that a public
  15   entity is liable for the injuries caused by its employees within the scope of the
  16   employment if the employee’s acts would subject him or her to liability.
  17         123. The conduct of the individual Defendants was malicious, wanton,
  18   oppressive, and accomplished with a conscious disregard for the rights of
  19   Plaintiff, entitling him to an award of exemplary and punitive damages.
  20   Plaintiff also seeks costs and attorneys’ fees under this claim.
  21
  22
  23
  24
  25
  26
  27
  28
                                                    34
                                           COMPLAINT FOR DAMAGES
Case 5:21-cv-01580-JGB-KK Document 1 Filed 09/16/21 Page 36 of 37 Page ID #:36




   1                               PRAYER FOR RELIEF
   2        WHEREFORE, PLAINTIFF F.D., requests entry of judgment in his favor
   3   against CITY OF SAN BERNARDINO; COUNTY OF SAN BERNARDINO; and
   4   DOES 1 THROUGH 10, inclusive, as follows:
   5        1.    For compensatory damages according to proof at trial, under federal
   6              and state law;
   7        2.    For punitive and exemplary damages against the individual defendants
   8              in an amount to be proven at trial;
   9        3.    For statutory damages;
  10        4.    For reasonable attorneys’ fees including litigation expenses;
  11        5.    For costs of suit and interest incurred herein; and
  12        6.    For such other and further relief as the Court may deem just and proper.
  13
  14   Dated: September 16, 2021            LAW OFFICES OF DALE K. GALIPO
  15
                                      By:   /s/    Dale K. Galipo
  16                                               Dale K. Galipo
  17                                               Attorney for Plaintiff

  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                              35
                                   COMPLAINT FOR DAMAGES
Case 5:21-cv-01580-JGB-KK Document 1 Filed 09/16/21 Page 37 of 37 Page ID #:37




   1                              DEMAND FOR JURY TRIAL
   2             PLAINTIFF hereby submits this demand that this action be tried in front of
   3   a jury.
   4
   5   Dated: September 16, 2021                LAW OFFICES OF DALE K. GALIPO
   6
   7                                     By:    /s/   Dale K. Galipo
   8                                                  Dale K. Galipo
                                                      Attorney for Plaintiff
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                 36
                                       COMPLAINT FOR DAMAGES
